Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-30-2008

Toscano v. CT Gen Life Ins
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1629




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Toscano v. CT Gen Life Ins" (2008). 2008 Decisions. Paper 779.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/779


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 07-1629
                                     ___________

                               LOUIS PAUL TOSCANO,

                                                          Appellant

                                           v.

            CONNECTICUT GENERAL LIFE INSURANCE COMPANY,
                           also known as CIGNA
                  ____________________________________

                    On Appeal from the United States District Court
                            for the District of New Jersey
                                D.C. No. 05-cv-04833
                          (Honorable Garrett E. Brown, Jr.)
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 23, 2008

               Before: McKEE, SMITH and CHAGARES, Circuit Judges

                             (Opinion filed: July 30, 2008)
                                    ___________

                                      OPINION
                                     ___________

PER CURIAM

      Louis Paul Toscano appeals, pro se, from an order of the district court dismissing

his complaint under Federal Rule of Civil Procedure 12(b)(6). For the reasons that
follow, we will affirm.

                                             I.

       On July 6, 2001, Toscano commenced a suit against Connecticut General Life

Insurance Company (“CGLIC”) in the Superior Court of New Jersey in which he alleged

that CGLIC wrongfully terminated his disability benefits. Toscano sought an order

reinstating those benefits under the terms of a group long-term disability insurance policy

issued by CGLIC to AT&T (his former employer). The matter was removed to the

United States District Court for the District of New Jersey and was resolved by a

settlement agreement and general release executed by the parties on January 8, 2002. The

agreement provided, in part, that commencing on January 1, 2002, CGLIC would

reinstate monthly long-term disability benefit payments to Toscano.1 CGLIC continues to

make these payments. The district court entered a stipulation of dismissal with prejudice

on January 23, 2002.

       Dissatisfied with this—allegedly pyrrhic—victory, Toscano filed the instant action

on October 5, 2005. In the instant complaint, Toscano challenges appellee’s involvement

in his departure, and his subsequent assignment to long-term disability benefits, by AT&T

in 1992. He further claims that conditions placed on the receipt of his long-term

disability benefit payments by CGLIC prevented him from obtaining employment and that

CGLIC assisted AT&T in wrongfully terminating him. On October 6, 2006, CGLIC



       1
           CGLIC also made a separate payment of $1,000 to Toscano.

                                            -2-
moved to dismiss the complaint under Federal Rule of Civil Procedure 12(b)(6), arguing

that it was barred by the doctrine of res judicata because the claims asserted were

identical to those resolved previously by the settlement agreement. The district court

agreed with CGLIC, noting that Toscano’s claim was barred by claim preclusion, and

granted CGLIC’s motion to dismiss on February 16, 2007. Toscano filed a timely

appeal.

                                             II.

       Our review of a district court’s decision to grant a motion to dismiss is plenary.

See Gen. Motors Corp. v. New A.C. Chevrolet, Inc., 263 F.3d 296, 325 (3d Cir. 2001).

When considering a motion to dismiss pursuant to Rule 12(b)(6), we must view all facts,

and reasonable inferences based on those facts, in the light most favorable to the

non-moving party. See id. Generally, “[t]o the extent that [a] court considers evidence

beyond the complaint in deciding a 12(b)(6) motion, it is converted to a motion for

summary judgment.” Anjelino v. N.Y. Times Co ., 200 F.3d 73, 88 (3d Cir. 1999). The

defense of claim preclusion, however, may be raised and adjudicated on a motion to

dismiss and the court can take notice of all facts necessary for the decision. Cf. Connelly

Found. v. Sch. Dist. of Haverford Twp., 461 F.2d 495, 496 (3d Cir. 1972) (res judicata

may be raised in motion to dismiss prior to answer). Specifically, a court may take

judicial notice of the record from a previous court proceeding between the parties. See

Oneida Motor Freight, Inc. v. United Jersey Bank, 848 F.2d 414, 416 n.3 (3d Cir. 1988).



                                             -3-
“The party seeking to take advantage of claim preclusion has the burden of establishing

it.” Gen. Elec. Co. v. Deutz AG, 270 F.3d 144, 158 (3d Cir. 2001).

                                             III.

       We will affirm for substantially the same reasons set forth in the district court’s

opinion. Claim preclusion prevents claims between the same parties from being litigated

anew after a final judgment has been entered in a previous suit.2 See Semtek Int’l v.

Lockheed Martin Corp., 531 U.S. 497, 502 (2001). The plaintiff is required to “present in

one suit all the claims for relief that he may have arising out of the same transaction or

occurrence.” Lubrizol Corp., 929 F.2d at 963. “[A] somewhat modified form of res

judicata” applies if a settlement agreement triggers a dismissal and a defendant’s

consequent discharge. Norfolk S. Corp. v. Chevron, U.S.A., Inc., 371 F.3d 1285, 1291

(11th Cir. 2004); see also Grimes v. Vitalink Commc’ns Corp., 17 F.3d 1553, 1557 (3d

Cir. 1994) (holding that a class action settlement is “not simply a contract entered into by

private parties, but is one that has been given a stamp of approval by the court”). The

express terms of a settlement agreement, not merely the terms of the judgment, determine

the bounds of preclusion after a settlement. See Norfolk S. Corp., 371 F.3d at 1291

(holding that “to preclude a wider range of matters than those specified in the Agreement




       2
         “Claim preclusion and issue preclusion are the currently accepted terms for two
different applications of the doctrine of res judicata.” Lubrizol Corp. v. Exxon Corp., 929
F.2d 960, 961 n.1 (3d Cir. 1991). Settlement agreements involve claim preclusion, not
issue preclusion. See United States v. Int’l Bldg. Co., 345 U.S. 502, 505-06 (1953).

                                             -4-
would frustrate the parties’ expressed intent and bestow upon [the defendant] a windfall

of immunity from litigation”). Judicially approved settlement agreements are considered

final judgments on the merits for the purposes of claim preclusion. See, e.g., Langton v.

Hogan, 71 F.3d 930, 935 (1st Cir. 1995). Additionally, the identity of the cause of action

refers not only to claims actually litigated, but to those that could have been litigated in

the earlier suit if they arise from the same underlying transaction or events.3 See

Lubrizol, 929 F.2d at 964.

       The district court correctly dismissed Toscano’s instant complaint on the basis of

claim preclusion. First, the parties here are plainly the same parties to the previous

action. Cf. Bandai Am. Inc. v. Bally Midway Mfg. Co., 775 F.2d 70, 74 -75 (3d Cir.

1985). Second, as the district court properly concluded, a close examination of both the

settlement agreement and the complaint here reveals that the factual underpinnings, the




       3
          In United States v. Athlone Industries, Inc., 746 F.2d 977 (3d Cir. 1984), this
court articulated a multi-factor test to aid in the determination of whether two causes of
action are identical for res judicata purposes:

       (1) whether the acts complained of and the demand for relief are the same
       (that is, whether the wrong for which redress is sought is the same in both
       actions); (2) whether the theory of recovery is the same; (3) whether the
       witnesses and documents at trial are the same (that is, whether the same
       evidence necessary to maintain the second action would have been
       sufficient to support the first); and (4) whether the material facts alleged are
       the same.

Id. at 984 (citations and alterations omitted); see also In re Eastern Minerals & Chemicals
Co. v. Mahan, 225 F.3d 330, 337-38 (3d Cir. 2000).

                                              -5-
theory of the action, and the relief sought, are nearly identical to those issues previously

resolved. Toscano again contests his disability status and his receipt of disability benefits.

The action at issue is premised upon the same “cause of action” as the prior suit between

the parties, which led to them coming to the terms of the agreement between them, and

the instant matter is thus barred by claim preclusion.

                                             IV.

       Appellant’s complaint was properly dismissed and we will affirm the judgment of

the district court.




                                             -6-